                                          Case 4:19-cv-00139-HSG Document 31 Filed 10/02/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOYCE MARIE SIMMONS,                                Case No. 19-cv-00139-HSG
                                   8                    Plaintiff,                           ORDER GRANTING DEFENDANT’S
                                                                                             MOTION FOR SUMMARY
                                   9             v.                                          JUDGMENT
                                  10     KIMBERLY LUKE,                                      Re: Dkt. No. 23
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Joyce Marie Simmons filed this pro se civil rights action under Bivens v.

                                  14   Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that

                                  15   Federal Correctional Institution in Dublin, California (“FCI-Dublin”) Unit Manager Kimberly

                                  16   Luke was deliberately indifferent to her safety, in violation of the Eighth Amendment. Dkt. No.

                                  17   11. Now pending before the Court is defendant’s motion to dismiss or, in the alternative, for

                                  18   summary judgment. Dkt. No. 23. Plaintiff has filed an opposition, Dkt. No. 26, and defendant has

                                  19   filed a reply, Dkt. No. 27. For the reasons set forth below, the Court GRANTS defendant’s

                                  20   summary judgment motion.

                                  21                                             BACKGROUND

                                  22          The following facts are undisputed unless otherwise noted.

                                  23          FCI-Dublin is an all-female, low-security federal correctional institution with an adjacent

                                  24   minimum-security satellite camp. Luke Decl. ¶ 2 and Ex. B. There are no armed correctional

                                  25   officers assigned within the FCI-Dublin satellite camp. Luke Decl. ¶ 4. There are two armed

                                  26   correctional officers who patrol the perimeter of both the correctional institution and the satellite

                                  27   camp, and watch for inmates who may be attempting to escape. Dkt. No. 26 at 2. There is no

                                  28   known history of FCI Dublin officers opening fire on inmates. Luke Decl. ¶ 4; Dkt. No. 26 at 2.
                                          Case 4:19-cv-00139-HSG Document 31 Filed 10/02/20 Page 2 of 8




                                   1          During the relevant time period, plaintiff was housed at the FCI-Dublin satellite camp and

                                   2   defendant Luke was employed there as the Unit Manager. Luke Decl. ¶ 1. As FCI-Dublin’s Unit

                                   3   Manager, defendant Luke managed the programs and activities of the camp and supervised the

                                   4   other members of the Unit Team. Luke Decl. ¶ 1. The assigned uniform color for inmates

                                   5   assigned to the satellite camp was blue and the assigned uniform color for inmates assigned to the

                                   6   low security unit was khaki. Luke Decl. ¶ 3. FCI Dublin’s Trust Fund Department handles the

                                   7   issuance of prison clothing. Luke Decl. ¶ 3. If clothing is sought for religious purposes, FCI

                                   8   Dublin’s Religious Services Department handles the issuance of the relevant clothing. Luke Decl.

                                   9   ¶ 3. The issuance of clothing is not handled by defendant Luke’s department, the Unit Team.

                                  10   Luke Decl. ¶ 3.

                                  11          In or around September 2017, FCI-Dublin’s Trust Fund department head Andrea Giles

                                  12   approved the issuance of a khaki dress to plaintiff for religious reasons.
Northern District of California
 United States District Court




                                  13          On September 5, 2017, plaintiff emailed Chaplain Margaret Ashforth of the Religious

                                  14   Services department, complaining that although Ms. Giles had approved the issuance of a khaki

                                  15   dress, plaintiff had not received the dress. Luke Decl. ¶ 4 and Ex. 1; Dkt. No. 26 at 6. On

                                  16   September 6, 2017, Chaplain Ashford responded that she would send Ms. Giles a memo

                                  17   authorizing the dress. Luke Decl. ¶ 4 and Ex. 1. Plaintiff forwarded this email to Ms. Giles. Luke

                                  18   Decl. ¶ 4 and Ex. 1.

                                  19          On September 13, 2017, plaintiff filed a “Request for Administrative Remedy,” requesting

                                  20   that a jumper dress be issued to her immediately for religious reasons. Dkt. No. 23-1 at 20.

                                  21          On September 22, 2017, plaintiff received an email from Ms. Giles stating as follows:
                                              As discussed at mainline, you (sic) religious article (dress) is standing by at the camp Unit
                                  22          team for approval as the color of the dress is Khaki.
                                              I will get back to you as soon as obtain (sic) the approval.
                                  23          Thank you.
                                  24   Dkt. No. 26 at 16. Plaintiff alleges that this reference to the Unit team refers to obtaining

                                  25   defendant Luke’s approval for the issuance of the dress because defendant Luke was the Unit

                                  26   Manager during the relevant time and her approval would be required before plaintiff could wear a

                                  27   dress that was not the required color (at that time, blue). Dkt. No. 26 at 2. Plaintiff argues that

                                  28   this email indicates that defendant Luke was aware of, and approved, the khaki dress. Dkt. No. 26
                                                                                          2
                                             Case 4:19-cv-00139-HSG Document 31 Filed 10/02/20 Page 3 of 8




                                   1   at 2. Defendant Luke states that she was unaware that plaintiff requested, was issued, or wore a

                                   2   khaki colored dress. Luke Decl. ¶ 3.

                                   3            On or about September 27, 2017, the khaki dress was issued to plaintiff with Ms. Giles’

                                   4   permission. Dkt. No. 26 at 26. Plaintiff alleges that the dress was issued to her in the presence of

                                   5   Unit Team Counselor Rhaney and Unit Manager defendant Luke. Dkt. No. 26 at 26. Defendant

                                   6   Luke does not recall being present when the dress was issued and states that she was unaware that

                                   7   plaintiff requested, was issued, or wore a khaki colored dress. Luke Decl. ¶ 3.

                                   8            Plaintiff wore this khaki dress without incident until October 4, 2017, when Mr. Hilliard

                                   9   angrily questioned plaintiff whether she had a memo authorizing her to wear the khaki dress. Dkt.

                                  10   No. 26 at 26. Plaintiff took off the dress and gave it to Officer Phillips. Dkt. No. 26 at 26. Two

                                  11   hours later, Officer Phillips returned the dress to her. Dkt. No. 26 at 26.

                                  12            On October 5, 2017, plaintiff voluntarily withdrew the Request for Administrative Remedy
Northern District of California
 United States District Court




                                  13   filed on September 13, 2017. Dkt. No. 23-1 at 19; Dk. No. 26 at 1. That same day, plaintiff was

                                  14   informed by FCI Unit Manager Moore that if she had gone outside while wearing the khaki dress,

                                  15   perimeter officials could have fired upon her, thinking that she was attempting to escape. Dkt. No.

                                  16   26.

                                  17            On October 6, 2017, plaintiff sent Captain Castillo an email, recounting the events of

                                  18   October 4, 2017, and requesting a memorandum formally authorizing her to wear the khaki dress,

                                  19   and requesting a dress in green when the camp switched its clothing to green. Dkt. No. 26 at 26.

                                  20            Plaintiff alleges that she pursued administrative remedies for the issue raised in this action

                                  21   by directly filing a grievance with the BOP Regional Director (Form BP-10) on October 18, 2017,

                                  22   and a grievance with the BOP Central Office (Form BOP-11) on December 21, 2017, but that she

                                  23   received no answer from either level. Dkt. No. 26 at 6, 8. She alleges that she felt it was

                                  24   necessary to bypass the first level of the grievance process because she was concerned that she

                                  25   would face retaliation and because she was housed in the Special Housing Unit at that time. Dkt.

                                  26   No. 26 at 1, 6. Defendant Luke states that the BOP has no record of ever receiving these

                                  27   submissions or otherwise making any determination with respect to them. Dkt. No. 23-1 at 3-4, 6-

                                  28   7, 13-16.
                                                                                           3
                                            Case 4:19-cv-00139-HSG Document 31 Filed 10/02/20 Page 4 of 8




                                   1           On April 4, 2018, plaintiff filed a claim under the Federal Tort Claim Act, which was

                                   2   denied on June 11, 2018. Dkt. No. 26 at 10-12, 14.

                                   3                                               DISCUSSION

                                   4           Defendant Luke argues that this action should be dismissed under Fed. R. Civ. P. 12(b)(6)

                                   5   because a Bivens remedy should not be extended to plaintiff’s claim pursuant to Ziglar v. Abbasi,

                                   6   137 S. Ct. 1843 (2017). In the alternative, defendant argues that the Court should grant summary

                                   7   judgment in her favor because plaintiff failed to exhaust her administrative remedies, defendant

                                   8   Luke did not violate plaintiff’s Eighth Amendment rights, and defendant Luke is entitled to

                                   9   qualified immunity. Dkt. No. 23.

                                  10           The Court finds that, viewing the record in the light most favorable to plaintiff, there is no

                                  11   triable issue of material fact as to whether defendant Luke violated plaintiff’s Eighth Amendment

                                  12   rights, and defendant Luke is therefore entitled to qualified immunity. The Court GRANTS
Northern District of California
 United States District Court




                                  13   summary judgment on these grounds. As such, the Court need not address defendant Luke’s other

                                  14   arguments.

                                  15   I.      Summary Judgment Standard

                                  16           Summary judgment is proper where the pleadings, discovery and affidavits show there is

                                  17   “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  18   law.” See Fed. R. Civ. P. 56(a) (2014). Material facts are those that may affect the outcome of the

                                  19   case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material

                                  20   fact is genuine if the evidence is such that a reasonable jury could return a verdict for the

                                  21   nonmoving party. See id.

                                  22           A court shall grant summary judgment “against a party who fails to make a showing

                                  23   sufficient to establish the existence of an element essential to that party’s case, and on which that

                                  24   party will bear the burden of proof at trial [,] . . . since a complete failure of proof concerning an

                                  25   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                  26   See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party bears the initial

                                  27   burden of identifying those portions of the record that demonstrate the absence of a genuine issue

                                  28   of material fact. Id. at 323. The burden then shifts to the nonmoving party to “go beyond the
                                                                                          4
                                             Case 4:19-cv-00139-HSG Document 31 Filed 10/02/20 Page 5 of 8




                                   1   pleadings and by [his] own affidavits, or by the ‘depositions, answers to interrogatories, and

                                   2   admissions on file, ‘designate ‘specific facts showing that there is a genuine issue for trial.’” See

                                   3   id. at 324 (citing Fed. R. Civ. P. 56(e)).

                                   4            For purposes of summary judgment, the court must view the evidence in the light most

                                   5   favorable to the nonmoving party; if the evidence produced by the moving party conflicts with

                                   6   evidence produced by the nonmoving party, the court must assume the truth of the evidence

                                   7   submitted by the nonmoving party. See Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).

                                   8   The court’s function on a summary judgment motion is not to make credibility determinations or

                                   9   weigh conflicting evidence with respect to a disputed material fact. See T.W. Elec. Serv., Inc., v.

                                  10   Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

                                  11   II.      Legal Standard

                                  12            The treatment a prisoner receives in prison and the conditions under which he is confined
Northern District of California
 United States District Court




                                  13   are subject to scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31

                                  14   (1993). The Eighth Amendment requires that prison officials take reasonable measures to

                                  15   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). The failure of

                                  16   prison officials to guarantee inmate safety violates the Eighth Amendment when two requirements

                                  17   are met: (1) the inmate must show that she is incarcerated under conditions that pose a substantial

                                  18   risk of serious harm; and (2) the prison official is, subjectively, deliberately indifferent to inmate

                                  19   health or safety. Farmer, 511 U.S. at 834. To establish liability under the Eighth Amendment, the

                                  20   prison official must know of and disregard an excessive risk to inmate safety by failing to take

                                  21   reasonable steps to abate it. Id. at 837. The official must both be aware of facts from which the

                                  22   inference could be drawn that a substantial risk of serious harm exists, and she must also draw the

                                  23   inference. Id. at 837. Neither negligence nor gross negligence will constitute deliberate

                                  24   indifference. See Farmer, 511 U.S. at 835–36 & n.4; Estelle v. Gamble, 429 U.S. 97, 106 (1976).

                                  25   III.     Analysis

                                  26            Viewing the facts in the light most favorable to plaintiff, the Court presumes that defendant

                                  27   Luke was aware that plaintiff had been issued and regularly wore a khaki-colored dress whereas

                                  28   other inmates in the satellite camp were wearing blue uniforms. However, the record, even when
                                                                                          5
                                           Case 4:19-cv-00139-HSG Document 31 Filed 10/02/20 Page 6 of 8




                                   1   viewed in the light most favorable to plaintiff, does not demonstrate a triable issue of fact as to

                                   2   whether (1) allowing plaintiff to wear a khaki-colored dress subjected plaintiff to a substantial risk

                                   3   of serious harm; and (2) defendant Luke knew that wearing a khaki-colored dress placed an inmate

                                   4   at risk of being shot at by correctional officials, and defendant Luke ignored this risk.

                                   5          There is no triable issue of fact as to the first element of the Eighth Amendment claim.

                                   6   Plaintiff has not established that inmates wearing clothing that differed in color from the mandated

                                   7   uniform color were at substantial risk of being fired upon by correctional officers. It is undisputed

                                   8   that there has never been an instance of a correctional official firing on an FCI-Dublin inmate. In

                                   9   addition, none of the FCI-Dublin correctional officials involved in allowing the khaki-colored

                                  10   dress (Giles, Ashforth, Rhaney, Phillips, Castillo) expressed any concern about the khaki-colored

                                  11   dress causing confusion as to whether plaintiff was trying to escape from the adjacent minimum

                                  12   security institution.1 Given this context, Unit Manager Moore’s statement does not, by itself,
Northern District of California
 United States District Court




                                  13   establish a triable issue of fact as to whether plaintiff faced a serious risk of substantial harm.

                                  14   Plaintiff has not identified any evidence from which a reasonable jury could conclude that wearing

                                  15   a khaki-colored uniform in the minimum security camp when the mandated uniform color was

                                  16   blue subjected an inmate to a risk of being shot.

                                  17          There is no triable issue of fact as to the second element of the Eighth Amendment claim.

                                  18   Even if plaintiff faced a serious risk of substantial harm when she wore the khaki-colored uniform,

                                  19   to survive summary judgment, plaintiff must establish that there is a triable issue of fact as to

                                  20   whether defendant Luke was aware of this risk. There is nothing in the record that indicates that

                                  21   defendant Luke shared Unit Manager Moore’s assessment of the risk that plaintiff faced when

                                  22   wearing a khaki-colored dress. Plaintiff argues that “any reasonable person would have known

                                  23   that this was a violation of [prison] policy that put plaintiff at risk for substantial harm.” Dkt. No.

                                  24   26 at 3. While obviousness of risk may be one factor in demonstrating subjective knowledge, a

                                  25
                                       1
                                  26     It appears that plaintiff continued to wear the khaki-colored dress after her encounter with Unit
                                       Manager Moore. The day after Unit Manager Moore allegedly told plaintiff that the khaki-colored
                                  27   uniform put her at risk of being shot, plaintiff sought to continue wearing the dress. She requested
                                       that FCI-Dublin Captain Castillo provide her with a memorandum, a copy of which she would
                                  28   keep on her person and a copy of which would be left in the main office, that indicated that she
                                       was authorized to wear the khaki dress. Dkt. No. 26 at 26.
                                                                                          6
                                             Case 4:19-cv-00139-HSG Document 31 Filed 10/02/20 Page 7 of 8




                                   1   defendant’s liability must still be based on actual awareness of the risk rather than constructive

                                   2   knowledge. Harrington v. Scribner, 785 F.3d 1299, 1304 (9th Cir. 2015). Plaintiff has not

                                   3   designated specific facts showing that Defendant Luke knew that plaintiff faced a serious risk of

                                   4   substantial harm when she wore the khaki-colored uniform, much less ignored that risk.

                                   5            Plaintiff’s Bivens claim against defendant Luke fails because her unsupported allegation

                                   6   that Unit Manager Moore accurately described the risk to plaintiff’s safety when wearing the

                                   7   khaki-colored dress and her conclusory allegation that defendant Luke was aware of this risk are

                                   8   insufficient to create a genuine issue of material fact. See Arpin v. Santa Clara Valley Transp.

                                   9   Agency, 261 F.3d 912, 922 (9th Cir.2001) (stating that conclusory allegations unsupported by

                                  10   factual data are insufficient to defeat a summary judgment motion).

                                  11   IV.      Qualified Immunity

                                  12            Defendant Luke argues that she is entitled to qualified immunity because she did not
Northern District of California
 United States District Court




                                  13   violate plaintiff’s Eighth Amendment rights, or because the issuance of a khaki dress in this

                                  14   particular context did not violate any clearly established law.

                                  15            Qualified immunity is an entitlement, provided to government officials in the exercise of

                                  16   their duties, not to stand trial or face the other burdens of litigation. Saucier v. Katz, 533 U.S. 194,

                                  17   200 (2001). The doctrine of qualified immunity attempts to balance two important and sometimes

                                  18   competing interests—“the need to hold public officials accountable when they exercise power

                                  19   irresponsibly and the need to shield officials from harassment, distraction, and liability when they

                                  20   perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal

                                  21   quotation marks and citation omitted). The doctrine thus intends to take into account the real-

                                  22   world demands on officials in order to allow them to act “‘swiftly and firmly’” in situations where

                                  23   the rules governing their actions are often “‘voluminous, ambiguous, and contradictory.’” Mueller

                                  24   v. Auker, 576 F.3d 979, 993 (9th Cir. 2009) (citing Davis v. Scherer, 468 U.S. 183, 196 (1984)).

                                  25   “The purpose of this doctrine is to recognize that holding officials liable for reasonable mistakes

                                  26   might unnecessarily paralyze their ability to make difficult decisions in challenging situations,

                                  27   thus disrupting the effective performance of their public duties.” Id. To determine whether an

                                  28   officer is entitled to qualified immunity, the Court must consider whether (1) the officer’s conduct
                                                                                          7
                                          Case 4:19-cv-00139-HSG Document 31 Filed 10/02/20 Page 8 of 8




                                   1   violated a constitutional right, and (2) that right was clearly established at the time of the incident.

                                   2   Pearson, 555 U.S. at 232. Courts are not required to address the two qualified immunity issues in

                                   3   any particular order, and instead may “exercise their sound discretion in deciding which of the two

                                   4   prongs of the qualified immunity analysis should be addressed first in light of the circumstances in

                                   5   the particular case at hand.” Id. at 236.

                                   6           With respect to the second prong of the qualified immunity analysis, the Supreme Court

                                   7   has recently held that “[a]n officer cannot be said to have violated a clearly established right unless

                                   8   the right’s contours were sufficiently definite that any reasonable official in his shoes would have

                                   9   understood that he was violating it, meaning that existing precedent . . . placed the statutory or

                                  10   constitutional question beyond debate.” City & Cty. of San Francisco, Calif. v. Sheehan, 135 S.

                                  11   Ct. 1765, 1774 (2015) (citation and internal quotation marks omitted). This is an “exacting

                                  12   standard” which “gives government officials breathing room to make reasonable but mistaken
Northern District of California
 United States District Court




                                  13   judgments by protecting all but the plainly incompetent or those who knowingly violate the law.”

                                  14   Id. (citation and internal quotation marks omitted). In conducting this analysis, the Court must

                                  15   determine whether the pre-existing law provided defendants with “fair notice” that their conduct

                                  16   was unlawful. Id. at 1777.

                                  17           As discussed above, the record before the Court, viewed in the light most favorable to

                                  18   plaintiff does not establish an Eighth Amendment violation. Accordingly, Defendant Luke is

                                  19   entitled to summary judgment on the alternative ground of qualified immunity.

                                  20                                               CONCLUSION

                                  21           For the foregoing reasons, the Court GRANTS summary judgment in favor of defendant

                                  22   Luke. The Clerk shall enter judgment in favor of defendant and against plaintiff, and close the

                                  23   case.

                                  24           This order terminates Dkt. No. 23.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 10/2/2020

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
                                                                                          8
